         Case 1:20-cv-03241-ALC-SN Document 71 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     1/25/2021


PANTHEON PROPERTIES, INC., et al.,

                                            Plaintiffs,                20-CV-3241 (ALC)(SN)

                          -against-                                            ORDER

JOHNATHEN HOUSTON, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        As stated at today’s discovery conference, the parties’ request for an extension of the

discovery deadlines is GRANTED. Fact discovery is extended to February 26, 2021. Plaintiffs’

Expert Report shall be served by March 1, 2021. By March 15, 2021, Defendants shall file a

letter with the Court indicating whether Defendants will produce a Rebuttal Expert Report. If so,

such Rebuttal Expert Report shall be served by March 29, 2021, with all expert discovery

completed by April 19, 2021, and any pre-motion letters filed with Judge Carter by May 3, 2021.

If Defendants do not serve a Rebuttal Expert Report, then expert discovery will be completed by

March 29, 2021, and any pre-motion letters filed with Judge Carter by April 12, 2021.

        In addition, by Friday, January 29, 2021, defense counsel shall file a letter with the Court

(1) describing in detail efforts made to obtain and review text messages from each of Defendants

Houston and Love; (2) confirming that the 2018 and 2019 individual and corporate tax returns

for defendant Houston have been produced or, in the alternative, that releases for Houston’s

accountant and the IRS have been provided; and (3) confirming that the full contact information
       Case 1:20-cv-03241-ALC-SN Document 71 Filed 01/25/21 Page 2 of 2




for all witnesses identified by the defendants has been produced.

SO ORDERED.



DATED:         January 25, 2021
               New York, New York




                                                2
